PER CURIAM:
Jamel 0. Frazier appeals the district court’s order granting summary judgment to the Defendants in his employment discrimination action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Frazier v. North Carolina Dep’t of Transp., Nos. CA-02-15-4-H; CA-02-lllM^H (E.D.N.C. Oct. 3, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED